Citation Nr: 0844609	
Decision Date: 12/24/08    Archive Date: 12/31/08	

DOCKET NO.  04-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder. 

3.  Entitlement to service connection for a lumbar spine 
disorder. 

4.  Entitlement to service connection for Graves disease.


REPRESENTATION

Appellant represented by:  National Association for Black 
Veterans, Inc.




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had verified active service from January 1978 to 
December 1981 with additional unverified service from July to 
November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In July 2007, the Board remanded the veteran's appeal for 
additional development.  By letter received in July 2008, the 
veteran requested a hearing at the Board in Washington, DC.  
Said hearing was held in November 2008, but only the 
veteran's representative appeared.  He presented a statement 
from the veteran dated in July 2008 and was allowed to 
present argument on the record.

In an April 2008 statement, the veteran also alleged that her 
bilateral knee disorders are secondary to her flat feet, 
which the Army allowed her to enter with a waiver.  In 
addition, in a statement dated in July 2008, the veteran 
alleged to have post traumatic stress disorder due to sexual 
harassment/trauma in service.  The Board interprets these 
statements as claims for entitlement to service connection 
for bilateral pes planus and PTSD.  Because these claims have 
not been adjudicated by the RO in the first instance, they 
are REFERRED back to the RO for appropriate action.

Issues 1 and 2 above are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.



FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not present in 
service or for many years thereafter nor is it the result of 
the veteran's active service.  

2.  Graves' disease was not present in service or for many 
years thereafter nor is it the result of the veteran's active 
service.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Graves' disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
November 2002, prior to the initial AOJ decision on her 
claims.  Additional notice was provided to the veteran in 
March 2005, March 2006 and November 2007.  The Board finds 
that the notices provided fully comply with VA's duty to 
notify.  Likewise, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  She was told it was her responsibility to 
support the claims with appropriate evidence and has been 
given the regulations applicable to VA's duty to notify and 
assist.  Indeed, the veteran submitted evidence in connection 
with her claims, which indicates she knew of the need to 
provide VA with information and evidence to support her 
claims.  Thus the Board finds that the purposes behind VA's 
notice requirement have been satisfied, and VA has satisfied 
its "duty to notify" the veteran, and any error in this 
regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  The Board notes that, at the November 2008 Board 
hearing, the veteran's representative requested that the 
record be held open for 30 days to permit the veteran to 
submit additional medical evidence, which was granted.  A 
waiver of RO consideration of this evidence to be submitted 
was provided.  On December 12, 2008, the Board received that 
evidence, which consists of VA medical records from August 
1995 to November 2008.  The Board finds that the veteran has 
waived RO consideration of this evidence, and she will not be 
prejudiced by the Board considering it in the first instance.  
See 38 C.F.R. § 20.1304 (c) (2008).  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on her claims in November 2007.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lumbar Spine Disorder

Pursuant to the November 2007 VA examination, the veteran is 
diagnosed to have mild degenerative disc disease of the 
thoracolumbar spine.  The Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for this lumbar spine disorder.  

The veteran's service treatment records show no complaints of 
or treatment for a lumbar spine disorder.  Although the 
veteran gave a history of recurrent back pain at her service 
separation examination in November 1981, physical examination 
of the spine and musculoskeletal system was within normal 
limits and no pertinent diagnoses were noted.  

Post service medical evidence reveals that the veteran first 
complained of back pain in May 1983, which was indicated to 
be related to fibrositis.  In July 1988, the veteran was 
treated for complaints of low backache for better than a 
year.  She was assessed to have musculoskeletal low back 
strain.  Starting in April 1991, the veteran was seen for a 
complaint of increasing low back pain since January of that 
year with radiation to her knees in conjunction with 
radiographic findings of early narrowing of the disc space at 
the level of the 3rd and 4th lumbar vertebrae.  These 
findings were reported in connection with an apparent on-the-
job injury precipitated by repeated lifting and bending.  
Thus, the Board finds that the veteran's complaints are not 
related to any incident of the veteran's active service as 
the medical evidence indicates they are clearly related to 
non-service etiology.  

Furthermore, the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for a number of years after service is significant 
and weighs against the veteran's claim.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints).

In addition, VA orthopedic examination in November 2007 
resulted in the VA examiner opining that the veteran's 
degenerative disc disease of the thoracolumbar spine was not 
likely related to active service because there was no 
evidence in her records of any injury to the spine.  This 
opinion is supported by a review of the service medical 
records showing no complaints of or treatment for a lumbar 
spine injury at any time during the veteran's active service.

Finally, the Board notes that it does not question the 
sincerity of the veteran that her  low back disorder is 
related to her service.  As a lay person, however, she is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by her own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2008) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, her statements are afforded little 
weight as to whether a nexus exists between her current low 
back disorder and her military service.

The preponderance of the evidence being against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  Consequently the veteran's claim for 
service connection for a low back disorder must be denied.

Graves Disease

The veteran has claimed service connection for Graves 
disease.  The medical evidence shows that she was first 
diagnosed to have Graves disease in January 2001.  She has 
been treated since.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection.  A 
diagnosis of Graves disease is not seen in the medical 
records until 19 years following the veteran's discharge from 
service, and service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  
Furthermore, following VA examination in November 2007, the 
VA examiner opined that this condition is not related to any 
diagnosis during military service as there was no evidence 
that she was treated or had any condition of the thyroid 
during her active military service. 

Additional evidence in support of the veteran's service 
connection claim for Graves disease is her own lay 
assertions.  As noted above, however, the veteran's lay 
statements are entitled to no probative value.  See Bostain, 
11 Vet. App. at 127, and Routen, 10 Vet. App. at 186.  Absent 
competent medical evidence of a relationship between the 
veteran's current disability due to Graves disease and her 
active service, the Board finds that service connection for 
Graves disease is not warranted.

The preponderance of the evidence being against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  Consequently the veteran's claim for 
service connection for Graves disease must be denied.


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.  

Entitlement to service connection for Graves disease is 
denied.  


REMAND

The veteran in this case also seeks to reopen previously 
denied claims of service connection for a cervical spine 
disorder and for a bilateral knee disorders.  In a July 2007 
remand, the Board instructed that the veteran be provided 
with VA examinations relevant to these claimed conditions.  
In its instruction, the Board requested that the examiner 
opine whether each disorder found is at least as likely as 
not related to the veteran's period of active service, 
including documented in-service complaints.  

The veteran underwent the appropriate VA examinations in 
November 2007.  Although the VA examiner indicated that he 
had reviewed the veteran's claims file, he mistakenly stated 
there was no treatment for the knees or neck in service, and 
based his conclusions, in part, on that mistaken premise.  A 
review of the veteran's service medical records shows, 
however, that the veteran was treated repeatedly for ongoing 
knee pathology (specifically, chondromalacia patellae) during 
active service.  These records also show the veteran received 
recurrent treatment for cervical spine problems in service 
and shortly thereafter (1983 and 1984).  

On remand, the veteran's claims file should be returned to 
the VA examiner who conducted the November 2007 VA 
examination.  The examiner should be asked to re-familiarize 
himself with the record, note the relevant in-service 
findings, and render an opinion as to whether there exists a 
causal relationship between the veteran's current cervical 
spine disorder and bilateral knee disorders and the 
complaints and treatment seen in the veteran's service 
medical records.  A new VA examination should be ordered only 
if the examiner who conducted the November 2007 VA 
examination is not available.

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addressed VCAA notice 
requirements in new and material evidence claims.  In this 
case, the veteran was provided with a basic description of 
what constitutes new and material evidence in a November 2002 
letter.  To date, however, she has not been provided with 
VCAA notice which complies with Kent.  Thus, on remand, the 
veteran should be provided with proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:  

1.  Provide notice that adequately explains to 
the veteran what information and evidence she 
must submit to reopen her claims for 
entitlement to service connection for a 
cervical spine disorder and bilateral knee 
disorders, consistent with the Court's holding 
in Kent.  

2.  When the above actions have been 
accomplished, forward the veteran's claims 
file to the VA examiner who conducted the 
November 2007 VA examinations.  The VA 
examiner should review the veteran's claims 
file, especially her service medical records, 
and should render the following medical 
opinions

        a.  Is it at least as likely as not 
(i.e., at least a 50 percent probability) that 
the veteran's current cervical spine disorder 
(diagnosed as degenerative disc disease in 
November 2007) is related to any disease or 
injury incurred during service, including the 
in-service treatment seen for cervical strain 
and upper trapezoid strain.
        
        b.  Is it at least as likely as not 
(i.e., at least a 50 percent probability) that 
the veteran's current bilateral knee disorders 
(diagnosed as osteoarthritis in November 2007) 
is related to any disease or injury incurred 
during service, including the diagnosis of 
chondromalacia patella in both knees in 
service.

A complete rationale should be given for all 
opinions rendered.  The veteran should only be 
scheduled for an examination if the November 
2007 examiner is not available or it is deemed 
necessary by the person providing the opinion.  

3.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report(s) is complete, the 
veteran's claims should be readjudicated.  If 
such action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and her representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


